DETAILED ACTION
Claims 1-20 have been presented for examination.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 9, 10, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the target screen" in claim 5, line 5.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "the target screen" in claim 6, line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the target screen" in claim 9, line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the target screen" in claim 10, line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thuries et al. US 20160377414 (hereinafter Thuries).
Regarding claim 1, Thuries teaches 
a miniaturized structured light projection module (figure 1), comprising,
	a light source assembly (laser array 1), having a plurality of light source units (1), each of the light source units forming a default projected pattern on a surface thereof (paragraph [0041] teaches optical pattern 7 (i.e., structured-light pattern); and
	a projecting lens (lenslet array 2), disposed above the light source units (1) and formed with a plurality of lens units (2), wherein the lens units are arranged in an array and mutually connected (paragraph [0034] teaches lenslet array may be formed from a common substrate using semiconductor processing technology—the lenslets are all connect through the substrate), 
Regarding claim 2, Thuries teaches 
the miniaturized structured light projection module (figure 1) of claim 1, wherein the light source unit (laser array 1) is a light-emitting chip or a light-emitting package structure (paragraph [0035], teaches the positioning may be accomplished by integrating the lenslet array and the laser array 1 with a common package.).
	Regarding claim 3, Thuries teaches 
the miniaturized structured light projection module (figure 1 and paragraph [0029]) of claim 2, wherein the light source unit further includes a substrate, the light-emitting chip is disposed on the substrate, the default projected pattern is formed on the surface of the light-emitting chip (paragraph [0029], the vertical cavity surface emitting lasers (VCSELs) in the array radiate light in a direction that is perpendicular to the substrate), and a package covers the substrate (paragraph [0029], substrate (i.e., package)) and the light-emitting chip (paragraph [0029], VCSEL which is a chip based light source).
Regarding claim 7, Thuries teaches 
the miniaturized structured light projection module (figure 1) of claim 2, wherein the light source unit (laser array 1 and paragraph [0029], vertical cavity surface emitting lasers (VCSELs)) further includes a substrate, the light-emitting chip is disposed on the substrate, a package covers the substrate and the light-emitting chip, and the default projected pattern is printed on the surface of the package (paragraph [0029], the VCSELs in the array typically radiate light in a direction that is perpendicular to the substrate (i.e., package), allowing for convenient alignment in a larger optical system. Finally, the light from a VSCEL (i.e., a "dot") is substantially circular).
	Also, the examiner notes the claim limitation of “printed” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113
	Regarding claim 11, Thuries teaches 
the miniaturized structured light projection module (figure 1) of claim 2, wherein the default projection patterns of the light-emitting chips (laser array 1 and paragraph [0029], vertical cavity surface emitting lasers (VCSELs)) and the lens units (lenslet array 2) are coaxially arranged in a one-to-one correspondence manner (shown in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thuries et al. US 20160377414 (hereinafter Thuries) as applied to claim 2 above, and further in view of Bergman et al. US 20100061090 (hereinafter Bergman).
	Regarding claim 12, Thuries teaches the invention as set forth above but does not teach wherein the center of the default projection pattern of the light-emitting chip deviates from an optical axis of the lens unit.
Bergman teaches the miniaturized structured light projection module (figures 1 and 2), wherein the center of the default projection pattern of the light-emitting chip (paragraph [0040], LED chip) deviates from an optical axis of the lens unit (shown in figure 2B).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Thuries, to use the light emitting chip’s default projection pattern deviate from an optical axis of the lens unit as taught by Bergman, for the purpose of providing displacing of projection pattern to another position without tilting the module. (paragraph [0049])
	Regarding claim 14, Thuries in view of Bergman teaches the invention as set forth above and Bergman further teaches the miniaturized structured light projection module (figures 1 and 2), wherein a component of a deviation distance along a horizontal direction minus a half of the width of a chip pattern is less than or equal to zero (shown in figure 3B and paragraph [0050] teaches figure 3A shows a spot 30 on a plane 13 emitted by the illumination system shown in figure 2A and is figure 3B shows a spot 30 on a plane 13 emitted by the illumination system shown in figure 2B), and the deviation distance indicates a distance by which the center of the chip pattern projected from the light-emitting chip (light emitters 1, 1’, ….) deviates from the optical axis (shown in figure 2B).  The reason for combining is the same as above in claim 12.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thuries et al. US 20160377414 (hereinafter Thuries) in view of Bergman et al. US 20100061090 (hereinafter Bergman) as applied to claim 12 above, and further in view of Ulrich et al US 20020014577 (hereinafter Ulrich).
	Regarding claim 15, Thuries in view of Bergman teaches the invention as set forth above but does not disclose wherein a flash lamp unit is further placed on the optical axis.
However, it is common and known in the art to use a flash lamp unit placed on the optical axis as evidence by Ulrich.  Further, Ulrich, from the same field of endeavor, is related to projecting pattern element (paragraph [0094]) that a flash lamp unit (paragraph [0094], light source (e.g., xenon flashlamp) is placed on the optical axis (shown in figure 4A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module as taught by Thuries in view of Bergman to use the flash lamp unit on the optical axis as disclosed by Ulrich, for the purpose of providing  light source so to fill the diameter of the lens, in order to maximize the amount of light projected (paragraph [0094]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thuries et al. US 20160377414 (hereinafter Thuries) as applied to claim 1 above, and further in view of Xu et al. US 20190295271 (hereinafter Xu).
Regarding claim 16, Thuries teaches the invention as set forth above but does not teach wherein two of the light source units have different heights under the projecting lens, one of the light source units projects a structured light, and another one of the light source units projects a flood light.
	Xu teaches the miniaturized structured light projection module (figure 2A), wherein two of the light source units (projector 23 and floodlight illuminator 26) have different heights under the projecting lens (paragraph [0024], projector 23 projects a structured light pattern to a target and includes a lens; the floodlight illuminator 26 is at a different height than projector 23 under the lens), one of the light source units projects a structured light (paragraph [0024], projector 23 projects a structured light pattern to a target), and another one of the light source units projects a flood light (paragraph [0024], floodlight illuminator 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Thuries to use two of the light source units having different heights under the projecting lens, and where one of the light source units projects a structured light, and another one of the light source units projects a flood light as taught by Xu, for the purpose of providing an image acquisition unit when simultaneously turned with the either of the light source  acquires a structured light image or floodlight image of the target object. (paragraph [0036])
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thuries et al. US 20160377414 (hereinafter Thuries) as applied to claim 1 above, and further in view of Marquardt et al. US 9,470,395 (hereinafter Marguardt).
	Regarding claim 18, Thuries teaches the invention as set forth above but does not disclose further comprising an additional circuit board, a first encapsulation layer and a second encapsulation layer, wherein the light source units are disposed on the additional circuit board, a first encapsulation layer and a second encapsulation layer, wherein the light source units are disposed on the additional circuit board, the first encapsulation layer is formed on the additional circuit board and covers the light source units, the second encapsulation layer is formed on the first encapsulation layer, and the lens units are formed on the first encapsulation layer of the second encapsulation layer.
	Marguardt teaches the miniaturized structured light projection module (figures 6 and 7), further comprising an additional circuit board (PCB 12, shown in figure 6), a first encapsulation layer (inner optic 16) and a second encapsulation layer (second outer optic 52), wherein the light source units (LED 14, shown in figure 7) are disposed on the additional circuit board (12), a first encapsulation layer (16) and a second encapsulation layer (52), wherein the light source units (14) are disposed on the additional circuit board (12), the first encapsulation layer (16) is formed on the additional circuit board (12) and covers the light source units (14), the second encapsulation layer (52) is formed on the first encapsulation layer (16), and the lens units (first outer optic 50) are formed on the first encapsulation (16) layer of the second encapsulation layer (50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module as taught by Thuries to use a circuit board, a first encapsulation layer and a second encapsulation layer.  The first encapsulation layer is formed on light sources which are disposed on the circuit board and the second encapsulation layer is formed on the first encapsulation layer and the lens units as taught by Marguardt, for the purpose of directing the emitted light as desired (column 3, lines 8-15).

Allowable Subject Matter
Claims 4, 8, 13, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter; with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or suggest of the claimed combination of limitations to warrant a rejection under 35 U.S.C. 102 or 103.
	Specifically, with respect to claim 4, none of the prior art either alone or in combination disclose or suggest of the miniaturized structured light projection module specifically including, as the distinguishing feature(s) in combination with all other limitations, wherein the default projected pattern has a plurality of straight and parallel stripes, the width of each stripe ranges from 0.02 mm to 0.08 mm, a spacing between any adjacent two centers of the stripes ranges from 0.04 mm to 0.16 mm, and the number of stripes projected onto a target screen is twice the number of the stripes plus one.
	Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or suggest of the miniaturized structured light projection module specifically including, as the distinguishing feature(s) in combination with all other limitations, wherein the default projected pattern has a plurality of straight and parallel stripes, the width of each stripe ranges from 0.02 mm to 0.08 mm, a spacing between any adjacent two centers of the stripes ranges from 0.04 mm to 0.16 mm, and the number of stripes projected onto a target screen is twice the number of the stripes plus one.
	Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or suggest of the miniaturized structured light projection module specifically including, as the distinguishing feature(s) in combination with all other limitations, wherein a component of a deviation distance along a vertical direction minus a half of the width of a chip pattern is not equal to zero, and the deviation distance indicates a distance by which the center of the chip pattern projected from the light-emitting chip deviates from the optical axis.
	Specifically, with respect to claim 17, none of the prior art either alone or in combination disclose or suggest of the miniaturized structured light projection module specifically including, as the distinguishing feature(s) in combination with all other limitations, wherein two of the lens units of the projecting lens have different radius of curvature corresponding to two of the light source units with identical height, one of the light source units projects a structured light through one of the lens unit, and another one of the light source units projects a flood light though another one of the lens units.
	Specifically, with respect to claim 19, none of the prior art either alone or in combination disclose or suggest of the miniaturized structured light projection module specifically including, as the distinguishing feature(s) in combination with all other limitations, wherein two of the light source units have different heights and two of the lens units have identical radius of curvature correspondingly aligned with each other, one of the light source units projects a structured light, and another one of the light source units projects a flood light, wherein a refractive index of the first encapsulation layer is different from a refractive index of the second encapsulation layer.
	Specifically, with respect to claim 20, none of the prior art either alone or in combination disclose or suggest of the miniaturized structured light projection module specifically including, as the distinguishing feature(s) in combination with all other limitations, wherein two of the light source units have identical heights and two of the lens units have different radius of curvature correspondingly aligned with each other, one of the light source units projects a structured light, and another one of the light source units projects a flood light, wherein a refractive index of the first encapsulation layer is different from a refractive index of the second encapsulation layer.

Claim 5, 6, 9, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Specifically, with respect to claim 5, none of the prior art either alone or in combination disclose or suggest of the miniaturized structured light projection module specifically including, as the distinguishing feature(s) in combination with all other limitations, wherein the default projected pattern has a plurality of vias arranged in an array, the diameter of each via ranges from 0.02 mm to 0.08 mm, a spacing between any adjacent two centers of the vias ranges from 0.04 mm to 0.16 mm, and the number of black dots projected onto the target screen is four times the number of the vias.
	Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or suggest of the miniaturized structured light projection module specifically including, as the distinguishing feature(s) in combination with all other limitations, wherein the light-emitting chip is a vertical-cavity surface-emitting laser (VCSEL) structure; multiple apertures are formed on a metal electrode of the light-emitting chip, such that a laser is emitted out of these apertures; and the number of light dots projected onto the target screen is four times more than that of the apertures.
Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or suggest of the miniaturized structured light projection module specifically including, as the distinguishing feature(s) in combination with all other limitations, wherein the default projected pattern has a plurality of vias arranged in an array, the diameter of each via ranges from 0.02 mm to 0.08 mm, a spacing between any adjacent two centers of the vias ranges from 0.04 mm to 0.16 mm, and the number of black dots projected onto the target screen is four times the number of the vias. 
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or suggest of the miniaturized structured light projection module specifically including, as the distinguishing feature(s) in combination with all other limitations, wherein the light-emitting chip is a VCSEL structure; a metal electrode of the light-emitting chip is formed with a plurality of apertures to allow a laser to be emitted; and the number of light dots projected onto the target screen is four times the number of the apertures.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872